Citation Nr: 1601718	
Decision Date: 01/14/16    Archive Date: 01/21/16

DOCKET NO.  10-27 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for severe peripheral vascular insufficiency of the right leg, claimed as leg disease, to include as secondary to service-connected residuals of cold injuries to the right leg.

2.  Entitlement to service connection for severe peripheral vascular insufficiency of the left leg, claimed as leg disease, to include as secondary to service-connected residuals of cold injuries to the left leg.

3.  Entitlement to service connection for a skin disorder, claimed as skin fungus, to include as secondary to service-connected residuals of cold injuries to the right and left legs.

4.  Entitlement to service connection for tinnitus, to include as secondary to service connected bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Counsel


INTRODUCTION

The Veteran had active duty service from February 1952 to January 1954, to include service in Korea.  He was awarded the Combat Infantryman Badge.

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2009 rating decision in which the RO, inter alia, denied the Veteran's claims for service connection for adenocarcinoma of the prostate, right and left leg severe peripheral vascular insufficiency, high blood pressure, heart disease, posttraumatic stress disorder (PTSD) and skin fungus.  

This appeal also arose from an August 2009 rating decision in which the RO, inter alia, denied the Veteran's claim for service connection for tinnitus.  

In October 2014, the Vice Chairman of the Board granted a motion to advance this appeal on the Board's docket.  See 38 U.S.C.A. § 7017(a)(2)(C) (West 2014) and 38 C.F.R. § 20.900(c) (2015).

In May 2015, the Board denied the claims for service connection for adenocarcinoma of the prostate, hypertension, heart disease and PTSD.  The remaining claims on appeal were remanded to the agency of original jurisdiction (AOJ), for further action, to include additional development of the evidence.  After completing the requested action, the AOJ continued to deny the claims (as reflected in a September 2015 supplemental statement of the case (SSOC)), and returned these matters to the Board for further appellate consideration.

This appeal is now being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) claims processing system.  The Board notes that, in addition to the VBMS file, the Veteran has a paperless, electronic Virtual VA file. A review of the Virtual VA file reveals VA treatment records dated through June 2015; such records were considered in the September 2015 SSOC.

For reasons expressed below, the claims on appeal are being remanded to the AOJ. VA will notify the Veteran when further action, on his part, is required.


REMAND

The Board's review of the claims file reveals that additional AOJ action on the remaining claims on appeal is warranted.  

A remand by the Board confers upon the Veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

With regard to tinnitus, the Veteran has alleged that he has tinnitus as the result of his in-service noise exposure in Korea.  Post-service treatment records do not reflect a specific diagnosis of tinnitus but tinnitus was listed as a "Problem" in a February 2008 VA treatment note.  An October 2010 VA audiological evaluation indicated that there were no current complaints of tinnitus and no etiology opinion was provided.  As a result, the Board instructed that an etiology opinion was to be obtained in its May 2015 remand.

Such an opinion was obtained in August 2015.  The VA audiologist opined that it was less likely than not (less than 50 percent probability) that the Veteran's tinnitus was incurred in or caused by the claimed in-service injury, event or illness.  The audiologist reasoned that there was no complaint of tinnitus evidenced in the VA medical records or VA audiologic evaluations.  However, as explained by the Board in its May 2015 remand, the Veteran is competent to offer probative evidence as to the presence, onset, quality and continuity of tinnitus.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (holding that lay evidence is competent to establish such disorders as tinnitus, which are characterized by unique and readily identifiable features that are capable of lay "observation".)  Moreover, the Veteran's representative argued that the Veteran's tinnitus was secondary to his now service-connected bilateral hearing loss in a December 2015 Informal Hearing Presentation, submitted after the August 2015 opinion was obtained.  On remand, an etiology opinion addressing this new theory of entitlement should be obtained.

Similarly, the Veteran contends that his skin fungus had its onset in service or is the result of service.  A September 2015 VA examiner opined that it was less likely than not that the Veteran's diagnosed stasis dermatitis was incurred in or caused by the claimed in-service injury, event or illness as the clinical evidence is silent for the claimed skin condition during active military service or within five years from being released from service and that the Veteran complained of the present skin condition over 30 years after being released from service.  Moreover, the Veteran's representative argued that the Veteran's skin disability was secondary to his now service-connected cold injury residuals of the right and left leg in a December 2015 Informal Hearing Presentation, submitted after the September 2015 opinion was obtained.  On remand, an etiology opinion addressing this new theory of entitlement should be obtained.

With regard to claimed right and left leg peripheral vascular disease, the Veteran contends that the disabilities originated in service or result from service.  The January 1954 service discharge examiner found the Veteran's lower extremities to be normal but did note a well-healed scar on the left lower leg.  Post-service treatment records noted a diagnosis of peripheral artery disease in a February 2008 VA treatment note.  As a result, the Board instructed that an etiology opinion was to be obtained in its May 2015 remand.  However, the September 2015 VA cold injury residuals examiner did not address whether the Veteran suffered from peripheral vascular disease or provide an etiology opinion.  Such an opinion should be obtained on remand.

Accordingly, and given the other development being accomplished (as noted below), the Board finds that further medical opinions with sufficient findings-based on full consideration of the Veteran's documented medical history and assertions, and supported by complete clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The AOJ should arrange to obtain an addendum opinion from the audiologist who provided the August 2015 opinion as well as the physicians who provided the September 2015 opinions.  The AOJ should only arrange for audiology evaluation and/or physical examination(s) of the Veteran if any prior examiner is unavailable, or if further examination of the Veteran is deemed necessary.  The Veteran is hereby notified that failure to report to any scheduled examination(s), without good cause, may result in denial of the claim(s) for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member. 

Prior to arranging to obtain further medical opinions in connection with these claims, the AOJ should undertake appropriate action to obtain and associate with the claims file all outstanding, pertinent records.

As for VA records, the claims file reflects that the Veteran has been receiving treatment for his disabilities from the San Juan VA Medical Center and that records from that facility dated through June 2015 are associated with the file; however, more recent records may exist.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claims are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Therefore, the AOJ should obtain from San Juan VA Medical Center all pertinent, outstanding records of evaluation and/or treatment of the Veteran dated from June 2015 following the current procedures prescribed in 38 C.F.R. § 3.159(c) (2015) with regard to requests for records from Federal facilities.   

The AOJ should also give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claims on appeal (to include as regards private (non-VA) records), explaining that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A.       § 5103(b)(3) (2015) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).  

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2015).

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claims remaining on appeal.  

Accordingly, these matters are hereby REMANDED for the following action:

1.  Obtain from the San Juan VA Medical Center all outstanding, pertinent records of evaluation and/or treatment of the Veteran dated since June 2015.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) with regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file. 

2.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide additional information and, if necessary, authorization, to obtain any additional evidence pertinent to the claims remaining on appeal that is not currently of record. Specifically request that the Veteran furnish, or furnish appropriate authorization to obtain, all outstanding, pertinent private medical records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).

3.  If the Veteran responds, assist him in obtaining any additional evidence identified, following the current procedures set forth in 38 C.F.R. § 3.159.  All records/responses received should be associated with the claims file.  If any records sought are not obtained, notify the Veteran of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the audiologist who evaluated the Veteran and provided the August 2015 opinion.  

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by an audiologist or appropriate physician.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to the current tinnitus, the audiologist should opine whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability:

(a) had its onset during or was otherwise incurred in service; or, if not, 

(b) was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected bilateral hearing loss.  If aggravation is found, the audiologist should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion(s), the audiologist must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service noise exposure and as to the nature, onset and continuity of symptoms.

Complete, clearly-stated rationale for the conclusions reached, must be provided.

5.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the September 2015 opinion as to the claimed skin disorder  

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by a physician or appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

With respect to diagnosed stasis dermatitis, the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability was caused OR is aggravated (worsened beyond the natural progression) by the Veteran's service-connected residuals of a cold injury to the right and/or left leg.  If aggravation is found, the audiologist should attempt to quantify the degree of additional disability resulting from the aggravation.

In rendering the requested opinion, the physician must consider and discuss all relevant medical evidence and lay assertions-to include competent assertions as to in-service noise exposure and as to onset and continuity of symptoms.

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

7.  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange to obtain an addendum opinion from the physician who evaluated the Veteran and provided the September 2015 opinion as to the claimed peripheral vascular disease of the left and right legs.

If that individual is no longer employed by VA or is otherwise unavailable, or another examination of the Veteran is deemed medically necessary, document that fact in the claims file, and arrange for the Veteran to undergo VA examination by a physician or appropriate medical professional.

The contents of the entire, electronic claims file (in VBMS and Virtual VA), to include a complete copy of this REMAND, must be made available to the designated individual, and the addendum opinion/examination report should include discussion of the Veteran's documented history and lay assertions.

The physician should clearly identify all diagnosed disability(ies) related to the Veteran's claimed right and left leg peripheral vascular disease, currently present or present at any time since July 2008 (even if asymptomatic or currently resolved).  

Then, with respect to each such diagnosed disability,  the physician should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the disability had its onset during service, or is otherwise medically related to service.  

In rendering each requested opinion, the physician must consider and discuss all pertinent medical and other objective evidence, as well as all lay assertions-to include specific comment on the Veteran's contentions that his conditions are the result of his combat service in Korea.

The examiner is advised that the Veteran is competent to report injuries and symptoms, and that his assertions in this regard must be considered in formulating the requested opinion.  If the Veteran's reports are discounted, the examiner should clearly so state, and explain why.  

All examination findings/testing results (if any), along with complete, clearly-stated rationale for the conclusions reached, must be provided.

8.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 

After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the claims remaining on appeal in light of all pertinent evidence and legal authority.

9.  If any benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental statement of the case that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999)).  

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court  
of Appeals for Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  The AOJ is reminded that this appeal has been advanced on the Board's docket.



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).




